Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16706931 filed on 12/9/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Claim Objections
Claim 2 is objected to because it contains the limitation “The transistor of claim 1 wherein the third doping concentration increases linearly as the function of increasing distance from the second collector region through the third collector region.".  To Avoid typographical error the examiner suggests amending the claim to recite “The transistor of claim 1, wherein the third doping concentration increases linearly as the function of increasing distance from the second collector region through the third collector region." 
Similar correction is required for claims 3-20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

Claims 1-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zampardi et al. (US 2016/0293700) in view of Umemoto et al. (US 2015/0349100).
Regarding Independent claim 1, Zampardi et al. teach a transistor comprising:
a substrate (Fig. 1, element 12); 
a base (Fig. element 18) comprised of a first dopant type (p type, paragraph 0034); 
a collector (Fig. 1, element 16) between the substrate and the base and comprising: 
a first collector (Fig. element 32A) region under the base and comprised of the first dopant type (although Zampardi teach n type dopant, it would have been obvious to reverse the dopant type as Umemoto teaches alternating n type and p type collector regions in Fig. 1, paragraph 0041 with the motivation to optimize the energy bands, paragraph 0044) having a first doping concentration that is substantially 10constant (paragraph 0029 discloses the doping profile can be step wise which implies a constant portion); 
a second collector region (Fig. element 32B) under the first collector region and comprised of a second dopant type (n type, paragraph 0034) that is different from the first dopant type and having a second doping concentration that is substantially constant (Fig. 1, paragraph 0029);  15

an emitter (Fig. element 20) over the base opposite the collector.
Regarding claim 2, Zampardi et al. teach wherein the third doping concentration increases linearly as the function of increasing distance from the second collector region through the third collector region (Fig. 1).
Regarding claim 3, Zampardi et al. teach wherein the function is approximated by a plurality of doping steps that follows to within ± 5% of continuous linear doping (This is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) MPEP §2113).
Regarding claim 4, Zampardi et al. teach wherein the third doping concentration of the third region increases non-linearly as the function of increasing distance from the 30second collector region through the third collector region (paragraph 0029).
Regarding claim 5, Zampardi et al. teach wherein the function is approximated by a plurality of doping steps that follows to within ± 5% of continuous non-linear doping (This is a product by process limitation. Even though product-by-process claims are 
Regarding claim 6, Zampardi et al. teach wherein the function is selected from one of exponential functions and power functions having exponents other than 1 and 0 (Manner of operating the device does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II).
Regarding claim 7, Zampardi et al. teach wherein the first doping concentration of the first collector region is between 1.5E16 cm-3 and 2.5E16 cm3 (paragraph 0029 discloses a range of doping concentration. Accordingly, the doping concentration is an art recognized variable. It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the doping concentration and arrive at the claim 7 limitation. With respect to the limitations of Claim 7, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the doping concentration through routine experimentation and optimization to obtain optimal or desired device performance because the doping concentration is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).
Regarding claim 8, Zampardi et al. teach wherein the second doping concentration of the second collector region is between about 1.OE16 cm-3 and 2.OE16 cm-3 (paragraph 0029).
Regarding claim 9, Zampardi et al. teach wherein the third doping concentration of the third 15collector region increases from a lower value to a higher value as a function of increasing distance from the second collector region through the third collector region, wherein the lower value of doping concentration is between 1.0E16 cm-3 and 3 and the higher value of doping concentration is between 7.5E16 cm3 and 10.5E16 cm3 (Fig. 1, paragraph 0029).
Regarding claim 10, Zampardi et al. teach wherein the first collector region has a thickness between 1000 Angstroms and 2000 Angstroms (paragraph 0030).
Regarding claim 11, Zampardi et al. teach wherein the second collector region has a 25thickness between 4000 Angstroms and 6000 Angstroms (paragraph 0030).
Regarding claim 12, Zampardi et al. teach wherein the third collector region has a thickness between 4500 Angstroms and 5500 Angstroms (paragraph 0030).
Regarding claim 13, Zampardi et al. teach wherein the transistor is a heterojunction bipolar transistor (HBT) (paragraph 0030).
Regarding claim 14, Zampardi et al. teach further comprising a sub-collector (Fig. 1, element 14) between the collector and the substrate.
Regarding claim 16, Zampardi et al. teach wherein the first dopant type is a p-type dopant and the second dopant type is an n-type dopant (paragraph 0034).
Regarding claim 17, Zampardi et al. teach wherein the first dopant type is an n-type dopant and the second dopant type is a p-type dopant (paragraph 0034, it would be obvious to one of ordinary skill in the art to reverse the conductivity type).
Regarding claim 18, Zampardi et al. teach wherein the base has a dopant concentration that 15is at least 1E19 cm-3 (paragraph 0032 discloses that the base doping concentration may be chosen according to the design principles. Accordingly, the doping concentration is an art recognized variable. It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the doping concentration and arrive at the claim 18 limitation. With respect to the limitations of Claim 18, where the See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the doping concentration through routine experimentation and optimization to obtain optimal or desired device performance because the doping concentration is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).
Regarding claim 19, Zampardi et al. teach " the first doping concentration of the first collector region is between 1.5E16 cm3 and 2.5E16 cm-3 (paragraph 0029 discloses a range of doping concentration. Accordingly, the doping concentration is an art recognized variable. It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the doping concentration and arrive at the claim 19 limitation. With respect to the limitations of Claim 19, where the general conditions of a See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the doping concentration through routine experimentation and optimization to obtain optimal or desired device performance because the doping concentration is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979));  20" the second doping concentration of the second collector region is between 1.5E16 cm-3 and 2.5E16 cm-3 (paragraph 0029); and " the third doping concentration of the third collector region increases from a lower value to a higher value as a function of increasing distance from the second collector region through the third collector 25region (Fig. 1), wherein the lower value of doping concentration is between 1.OE16 cm3 and 2.OE16 cm-3 and the higher value of doping concentration is between 7.5E16 cm-3 and 10.5E16 cm-3 (paragraph 0029). 
Regarding claim 20, Zampardi et al. teach wherein:  30the first collector region has a thickness between 1000 Angstroms and 2000 Angstroms;  QID1960413the second collector region has a thickness between 4000 Angstroms and 6000 Angstroms; and the third collector region has a thickness between 4500 Angstroms and 5500 Angstroms (paragraph 0030).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zampardi et al. (US 2016/0293700) in view of Umemoto et al. (US 2015/0349100) and further in view of Umemoto et al. (US 2019/0115457).
Regarding claim 15, Zampardi et al. modified by Umemoto et al. (100) teach all of the limitations as discussed above.
Zampardi et al. modified by Umemoto et al. (100) do not explicitly disclose further comprising an aluminum gallium arsenide buffer layer between the sub-collector and the substrate.
Before the effective filling date of the invention it was well known in the art to form a buffer layer (Fig. 13, element 28) between the sub-collector (Fig. 13, element 21) and the substrate (Fig. 13, element 20) as shown by Umemoto et al. (457). Furthermore, before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known material for a buffer layer, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813